Title: John Adams to Abigail Adams, 5 May 1780
From: Adams, John
To: Adams, Abigail



My dear Portia

May 5. 1780


By your Uncles Letter of 26 feb., he could not hear of any Letters from me by Trash. I certainly wrote by him from Corunna, so did the Children. I wrote to Congress, as well as to you. I wrote also by Babson, who carried some Things for you, from Bilbao. I hope the letters are not lost.
I went a few days ago to Biçetre, to see the Curiosities of that Place. It is a Bedlam for the Mad, a Prison for Felons, an hospital for the Poor, and particularly for the most abandoned and decayed Women of the Town.—What a Collection of Insanity, Criminality, and Misery!—It is impossible for me to find time to describe in detail the Things that I saw there. The Objects of Horrour, which are there in such Numbers and such Variety of sorts, would be too painfull to describe.
There are 4600 Persons, in this Castle and its Appendages, including the distracted, the Culprits, the Poor, and the Tradesmen who reside there, and whose labours are necessary, for the subsistance and Accommodations of the Inhabitants of the Place. It is about 3 miles out of the City. In a beautifull and airy situation—it has a large fine Garden—a spacious Court Yard: but the most remarkable thing is a Well, 45 feet in Circumference and of a vast depth out of which they draw all the Water for the Place. It is poured into a vast Reservoir, Square, and 9 feet deep, from whence it is taken for the supply of the People.
I went next Day to see the Guarde Meubles of the King, which is at the Place of Louis 14. Here were riches and Magnificence without End—Gold, silver and prescious stones. But I cannot enter into Descriptions of particulars. After which We all went to see the Hospital of Invalids.

Adieu.

